Citation Nr: 1040800	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-29 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from October 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  As set forth above, the appellant's claim is now in 
the jurisdiction of the RO in Los Angeles, California.  

In September 2008, the appellant testified at a Board 
videoconference.  In an October 2008 decision, the Board 
dismissed the issue of entitlement to service connection for 
bilateral hearing loss based on the appellant's withdrawal of 
that claim.  The remaining issues on appeal-entitlement to 
service connection for hypertension, bilateral peripheral 
neuropathy, and tinnitus-were remanded to the RO for additional 
evidentiary development.  

While the matter was in remand status, in a September 2009 rating 
decision, the RO granted service connection for hypertension, 
peripheral neuropathy of the right lower extremity, and 
peripheral neuropathy of the left lower extremity, and assigned 
initial 10 percent disability ratings, respectively, effective 
August 20, 2008.  The Board finds that the grant of service 
connection for hypertension and bilateral peripheral neuropathy 
constitutes a full award of the benefits sought on appeal with 
respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  The record currently before the Board 
contains no indication that the appellant has initiated an appeal 
with the initial ratings or effective dates assigned.  Thus, 
those matters are not in appellate status.  Grantham, 114 F.3d 
1156, 1158 (Fed.Cir.1997) (holding that a separate notice of 
disagreement must be filed to initiate appellate review of 
"downstream" elements such as the disability rating or 
effective date assigned).





FINDING OF FACT

The most probative evidence establishes that the appellant's 
tinnitus had its inception during his period of active duty.  



CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.

Background

The appellant's service treatment records are negative for 
notations of tinnitus.  At his May 1970 military separation 
medical examination, the appellant's ears were normal on clinical 
evaluation.  His hearing acuity was 15/15 on spoken and whispered 
voice testing.  

In October 2004, the appellant submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including tinnitus.  He indicated that his tinnitus 
had been present since 1970.

In support of his claim, the RO obtained private clinical records 
dated from August 1993 to September 2008.  These records are 
silent for any mention of tinnitus.  

The RO also obtained VA clinical records dated from November 2004 
to August 2009.  In pertinent part, these records show that at 
the appellant's initial visit to the VA clinic in November 2004, 
his complaints included constant tinnitus which he indicated had 
been present "for some time."  

At his September 2008 Board hearing, the appellant testified that 
he had been a combat medic in Vietnam.  He recalled having been 
exposed to significant acoustic trauma in the course his duties 
as a combat medic, including noise from artillery and mortar 
fire.  He testified that he started noticing ringing in his ears 
in service in 1970.  He indicated that it had been nearly 
constant since that time.  The appellant acknowledged a post-
service history of working around machinery beginning in 1984 or 
1985, but indicated that he had worn hearing protection on the 
job.  

At a May 2010 VA audiology examination, the appellant reported a 
history of constant ringing in both ears which he first noticed 
on the plane ride home from Vietnam.  He indicated that he had a 
history of in-service noise exposure as a combat medic.  The 
appellant reported that after service, he worked for 18 years in 
an environment in which he was occasionally exposed to noise from 
manufacturing equipment, although he wore mandatory hearing 
protection.  After examining the appellant and reviewing his 
claims folder, the examiner concluded that it was less likely 
than not that the appellant's tinnitus was the result of noise 
exposure during active service because there were no documented 
complaints of hearing loss or tinnitus in the record until 2004.  



Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The appellant seeks service connection for tinnitus.  He contends 
that his tinnitus had its inception during active service as a 
result of his exposure to acoustic trauma in the course of his 
duties as a combat medic.  

The appellant's service personnel records confirm that he served 
as a medical specialist in Vietnam from April 1969 to May 1970.  

As discussed above, the appellant's service treatment records are 
negative for notations of tinnitus.  Nonetheless, the record on 
appeal contains the appellant's written statements and hearing 
testimony describing his in-service tinnitus.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir.  2006); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Having observed the appellant's demeanor at a 
September 2008 hearing, the Board finds that his statements of 
in-service tinnitus are credible.  In addition, the Board notes 
that tinnitus is purely subjective, the kind of condition lay 
testimony is competent to describe.  See Charles v. Principi, 16 
Vet. App. 370, 374  (2002).  The appellant has also provided 
competent and credible statements of persistent tinnitus since 
service.   

In addition to the competent and credible evidence of tinnitus 
since service, the record on appeal contains the results of the 
May 2010 VA audiology examination documenting that the appellant 
presently exhibits both tinnitus as well as a hearing loss 
disability which meets the criteria of 38 C.F.R. § 3.385 (2010).  
Although the examiner concluded that it is "less likely as not" 
that the appellant's current tinnitus is due to in-service noise 
exposure, none of the facts cited in support of that opinion, nor 
any of the other evidence of record, preponderates against the 
appellant's competent and credible testimony to the effect that 
he developed tinnitus during active service and that such 
tinnitus has been present since that time.  Service connection 
for tinnitus is therefore granted.


ORDER

Entitlement to service connection for tinnitus is granted.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


